DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-19 objected to because of the following informalities: 
The numbering of last two steps for claim 18 are incorrect.  Examiner believes it is typo and requests correction to (i) and (j).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-17 rejected under 35 U.S.C. 103 as being unpatentable over Tiran [Multiplane Wave Imaging Increases Signal-To-Noise Ratio in Ultrafast Ultrasound Imaging, Phys. Med. Biol. 60 (2015) 8549–8566] in view of Thomas [US 5851187 A].
As per claim 1, Tiran teaches a method for producing an image with an ultrasound system, the steps of the method comprising:
Tiran page 8564  “the multiplane sequence allows the use of lower pressure; as a result, it could be beneficial for applications where the MI is limited and where high frame rate is required, such as in ultrafast contrast imaging techniques relying on time-dependent micro bubbles echoes …”), the first set of ultrasound pulses comprising at least two ultrasound pulses each having an amplitude and a polarity encoded according to a first entry in an encoding matrix (Tiran page 8551 Fig 1b “First emission matrix” having amplitude and polarity.  Page8552 “At transmit time T0, two wavefronts tilted with two different angles α1 and α2 are quasi simultaneously transmitted”); 
(b) receiving first ultrasound data with the ultrasound system following transmission of the first set of ultrasound pulses (Tiran page 8552 “The backscattered echoes are received and stored in memories.”); 
(c) transmitting a second set of ultrasound pulses in a second transmission event to the region-of-interest in the subject using the ultrasound system, the second set of ultrasound pulses comprising at least two ultrasound pulses each having an amplitude and a polarity encoded according to a second entry in the encoding matrix (Tiran page 8551 Fig 1b “second emission matrix”.  Page 8552 “At transmit time T1, the same wavefronts are transmitted again, but this time with multiplicative factors +1 for the first wavefront and −1 for the second one”); 
Tiran page 8552 “Once again, the resulting echoes are received and stored in memories.”); 
(e) generating first decoded data by decoding the first ultrasound data, and generating second decoded data by decoding the second ultrasound data  (Tiran page 8563 “By applying the appropriate coefficients on the received data, each data was reconstructed”, implies decoding using appropriate matrices)
(f) generating difference data by computing a difference between the first decoded data and the second decoded data (In a second combination, the subtraction of the two images makes the contributions of angle α1 disappear ((+1) - (+1) = 0) while contributions for angle α2 add up ((+1) -(-1)= 2)”); and
(g) producing an image from the difference data (Tiran page 8552 “The subtraction enables to obtain the same image as”).
The only difference is that Tiran does not expressly recite decoding the first /second ultrasound data using an inverse of the encoding matrix. 
Thomas, in same field of technology, teaches decoding the ultrasound data using an inverse of the encoding matrix (Thomas abstract  ¶0057 “the resulting scattering data are stored for each of the M transmit events, and are subsequently decoded with the inverse of the encoding matrix to obtain individual elemental information”.  See also col 4 lines 54-67).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Tiran by integrating a decoding scheme as in Thomas.  One motivation to use the decoding as in Thomas would be to provide a decoding scheme that generates a complete decoded data set with a gain in SNR (Thomas Col 4 lines 49-53).
As per claims 2-3, Tiran in view of Thomas further teaches wherein the encoding matrix is a Hadamard encoding matrix,  wherein the Hadamard encoding matrix is a second order Hadamard encoding matrix (Tiran page 8553 “Hadamard matrix of order 2”).
As per claims 4-5,  Tiran in view of Thomas further teaches wherein the encoding matrix comprises a Kronecker delta product between a base pulse set and a Hadamard encoding matrix, wherein the base pulse set comprises pulses encoded with a Hadamard encoding matrix (Tiran page 8553 higher order Hadamard matrix.  Kronecker delta product between base pulse and Hadamard matrix also gives the higher order matrix as in Tiran).
As per claim 9, Tiran in view of Thomas further teaches wherein the first ultrasound data and the second ultrasound data are filtered with a bandpass filter at least one of before or after the first ultrasound data and the second ultrasound data are decoded (Tiran page 8564 “…90% FIR bandwidth filter was applied at the reception”).
As per claim 10, Tiran in view of Thomas does not expressly wherein the bandpass filter is centered on a transmit center frequency used when transmitting the first and second set of ultrasound pulses.  However, as per MPEP it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In the instant case, the modification only requires finding optimum value for the FIR filter so as to eliminate harmonics, and receive required frequencies.   
As per claim 11, Tiran in view of Thomas further teaches wherein  the first set of ultrasound pulses comprises a first set of multiplane wave ultrasound pulses and the second set of ultrasound pulses comprises a second set of multiplane wave ultrasound pulses (Tiran page 8550 “Multiplane wave with 4 plane waves emissions”, Fig 1b).
As per claim 12, Tiran in view of Thomas further teaches wherein the first set of multiplane wave ultrasound pulses includes multiplane wave pulses emitted at a first steering angle and a second steering angle, and the second set of multiplane wave ultrasound pulses also includes multiplane wave pulses emitted at the first steering angle and the second steering angle (Tiran page 8552 second para.).
As per claim 13, Tiran in view of Thomas further teaches wherein the step (f) includes temporally aligning the first decoded data and the second decoded data before computing the difference between the first decoded data and the second decoded data (Tiran page 8552 “amplitude. Finally, the time delay dt between the two tilted plane waves is compensated for, and the two resulting images are coherently summed to obtain the final image, as done in the coherent plane wave compounding method.”).
As per claim 14, Tiran in view of Thomas further teaches wherein at least one of the first set of ultrasound pulses or the second set of ultrasound pulses comprises a set of ultrasound pulses formed using at least one of plane wave compounding or synthetic aperture imaging (Tiran Fig 1 (a), 1 (b) plane wave compounding).
As per claim 15, Tiran in view of Thomas does not expressly wherein at least one of the first set of ultrasound pulses or the second set of ultrasound pulses comprises focused ultrasound beams.  However, does not expressly provide any particular technical benefit for using this particular type of ultrasound beam.  In spec. ¶0069, it is only one of many possible beams that can be used in ultrasound.  Hence, examiner submits that it would be obvious to a person of ordinary skill in the art to try one of the different types of beams for generating the ultrasound pulses.  
As per claim 16, Tiran in view of Thomas further teaches wherein at least one of the first set of ultrasound pulses or the second set of ultrasound pulses comprises ultrasound pulses that are continuously transmitted (Tiran page 8552, Fig 1, plane wave compounding with transmissions at a PRF, implies continuous transmission).
As per claim 17, Tiran in view of Thomas further teaches wherein at least one of the first set of ultrasound pulses or the second set of ultrasound pulses comprises ultrasound pulses that are transmitted with a time gap inserted between ultrasound pulses (Tiran page 8552, The two wavefronts are “quasi simultaneous” with very small interleaved delay dt).

Claims 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Tiran in view of Thomas as applied to claim 4 above, and further in view of Eckersley [“Optimising Phase and Amplitude Modulation Schemes for Imaging Microbubble Contrast Agents at Low Acoustic Power”, Ultrasound in Med. & Biol., Vol. 31, No. 2, pp. 213–219, 2005].
As per claims 6-8, Tiran in view of Thomas teaches claim 4 as discussed above.  Tiran in view of Thomas does not expressly wherein the base pulse set comprises pulses modulated with an amplitude modulation, a pulse inversion, a pulse inversion amplitude modulation 
Eckersley, in same field of technology teaches wherein the base pulse set comprises pulses modulated with an amplitude modulation, a pulse inversion, a pulse inversion amplitude modulation  (Eckersley Fig 3, page 2016LHS “we investigated the nonlinear sensitivities of the simple two-pulse PI, AM and PIAM sequences presented above.”).  
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify method in Tiran by integrating conventionally used modulation schemes as in Eckersley.  The motivation would be to use defined pulse sequences and specific arithmetic combination of the returned echoes to optimize the extraction of the nonlinear echo component of microbubble echoes (Eckersley conclusion).

Allowable Subject Matter
Claims 18-19 allowable for reasons cited below. 
Independent claim 18, has limitation similar to claim 1.  However claim 18 additionally recites wherein the first set of ultrasound pulses is transmitted in the first transmission event using a first subset of transducer elements of a transducer array of the ultrasound system; the second set of ultrasound pulses is transmitted in the second transmission event using a second subset of transducer elements of the transducer array of the ultrasound system; (e) transmitting a third set of ultrasound pulses in a third transmission event to the region-of-interest in the subject using the ultrasound system, wherein the third set of ultrasound pulses is transmitted using all of the transducer elements in the transducer array; (f) receiving third ultrasound data with the ultrasound system following transmission of the third set of ultrasound pulses; (i) generating combined data by summing the first decoded data and the second decoded data; (j) generating difference data by computing a difference between the combined data and the third ultrasound data; and (g) producing an image from the difference data.  Examiner does not find any references of record (IDS, PTO-892) anticipating these limitations or find it obvious to modify references to teach all limitations as recited.  Claims 19-19 are allowable if objections are corrected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793